HY

Case 6:20-cr-00165-CEM-LRH Document 4 Filed 12/28/20 Page 1 of 43 PagelD 13
AF Approval| Chef Approval 16H A, OR,

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA =
ORLANDO DIVISION :

= =
i- ec ll “Ti
UNITED STATES OF AMERICA ah ee cc
ea ©
ane m
CASE NO. 6:20-cr-(¢,5 Shee 2 oO
PLEA AGREEMENT ~

 

Pursuant to Fed. R. Crim. P. 11(c), the United States of America, by
Maria Chapa Lopez, United States Attorney for the Middle District of
Florida, and the defendant, AVINASH SINGH, and the attorney for the

defendant, Michael Salnick, Esquire, mutually agree as follows

A. Particularized Terms

1. Counts Pleading To

The defendant shall enter a plea of guilty to Counts One through

Four of the Information. Counts One and Two charge the defendant with

wire fraud, in violation of 18 U.S.C. § 1343. Counts Three and Four charge

the defendant with money laundering, in violation of 18 U.S.C. § 1957

2 Maximum Penalties

Counts One and Two each carry a maximum sentence of 20
years’ imprisonment, a fine of not more than $250,000, or twice the gross gain

caused by the offense, or twice the gross loss caused by the offense, whichever

Defendant’s Initials AS |
Case 6:20-cr-00165-CEM-LRH Document4 Filed 12/28/20 Page 2 of 43 PagelD 14

is greater, a term of supervised release of not more than 3 years, and a special
assessment of $100.

Counts Three and Four each carry a maximum sentence of 10
years’ imprisonment, a fine of not more than $500,000, or twice the amount of
the criminally derived property in the transaction, whichever is greater, a term
of supervised release of not more than 3 years, and a special assessment of
$100.

With respect to certain offenses, the Court shall order the
defendant to make restitution to any victim of the offenses, and with respect to
other offenses, the Court may order the defendant to make restitution to any
victim of the offenses, or to the community, as set forth below.

3. Elements of the Offenses

The defendant acknowledges understanding the nature and
elements of the offenses with which defendant has been charged and to which
defendant is pleading guilty. The elements of Counts One and Two are:

First: The defendant knowingly devised or
participated in a scheme to defraud, or to
obtain money or property by using false
pretenses, representations, or promises;

Second: The false pretenses, representations, or
promises were about a material fact;

Third: The defendant acted with the intent to
defraud; and

Defendant’s Initials ft Ss 2
Case 6:20-cr-00165-CEM-LRH Document 4 Filed 12/28/20 Page 3 of 43 PagelD 15

od —

Fourth: The defendant transmitted or caused to be
transmitted by wire some communication in
interstate commerce to help carry out the
scheme.

The elements of Counts Three and Four are:

First: The defendant knowingly engaged or
attempted to engage in a monetary
transaction;

Second: The defendant knew the transaction involved

property or funds that were the proceeds of
some criminal activity;

 

Third: The property had a value of more than
$10,000;

Fourth: The property was in fact proceeds of wire
fraud; and

Fifth: The transaction took place in the United
States.

4. Indictment Waiver
Defendant will waive the right to be charged by way of
Indictment before a federal grand jury.
5. No Further Charges
If the Court accepts this plea agreement, the United States
Attorney's Office for the Middle District of Florida agrees not to charge

defendant with committing any other federal criminal offenses known to the

Defendant’s Initials aE 3
Case 6:20-cr-00165-CEM-LRH Document 4 Filed 12/28/20 Page 4 of 43 PagelD 16

ad —*

United States Attorney's Office at the time of the execution of this agreement,
related to the conduct giving rise to this plea agreement.

6. Mandatory Restitution to Victim of Offense of Conviction

Pursuant to 18 U.S.C. §§ 3663(a) and (b) and 3663A(a) and (b),

the defendant agrees to make full restitution to each and every victim (as that
term is defined in 18 U.S.C.§ 3663A(a)(2)) who invested with the defendant
and/or Highrise Advantage, LLC, either directly or through a Feeder Pool,
including, but not limited to, Green Knight Investment, King Royalty Inc,
SR&B Investments, Bull Run Advantage, Advance Green, Northbrook
Progressive Investment LLC, Netstat Enterprises, Bromell Investment/
Thirteen Twenty Two Investments, Lall Team Investments, Coastal Waters,
and Buckingham Investment Enterprise. The amount of restitution shall be in
the amount determined by the Probation Office. The defendant agrees and
acknowledges that, as of the date of this plea agreement, the parties estimate
that the amount of restitution in this case is at least $27,835,022.78, which
represents an estimate of the total amount that the defendant obtained,
through the wire fraud, from victims. The defendant agrees and acknowledges
that the amount of restitution to be paid is an approximate amount and that
the amount of total restitution and the number of victims may be higher at the

time of sentencing.

A -
Defendant’s Initials As 4
Case 6:20-cr-00165-CEM-LRH Document 4 Filed 12/28/20 Page 5 of 43 PagelD 17

‘ —

7. Guidelines Sentence
Pursuant to Fed. R. Crim. P. 11(c)(1)(B), the United States will
recommend to the Court that the defendant be sentenced within the
defendant’s applicable guidelines range as determined by the Court pursuant
to the United States Sentencing Guidelines, as adjusted by any departure the
United States has agreed to recommend in this plea agreement. The parties
understand that such a recommendation is not binding on the Court and that,
if it is not accepted by this Court, neither the United States nor the defendant
will be allowed to withdraw from the plea agreement, and the defendant will
not be allowed to withdraw from the plea of guilty.
8. Acceptance of Responsibility - Three Levels
At the time of sentencing, and in the event that no adverse
information is received suggesting such a recommendation to be unwarranted,
the United States will recommend to the Court that the defendant receive a
two-level downward adjustment for acceptance of responsibility, pursuant to
USSG §3E1.1(a). The defendant understands that this recommendation or
request is not binding on the Court, and if not accepted by the Court, the
defendant will not be allowed to withdraw from the plea.
Further, at the time of sentencing, if the defendant's offense level

prior to operation of subsection (a) is level 16 or greater, and if the defendant

Defendant’s Initials A 5 5
Case 6:20-cr-00165-CEM-LRH Document 4 Filed 12/28/20 Page 6 of 43 PagelD 18

. —

complies with the provisions of USSG §3E1.1(b) and all terms of this plea
agreement, including, but not limited to, the timely submission of the financial
affidavit referenced in Paragraph B.5., the United States agrees to file a motion
pursuant to USSG §3E1.1(b) for a downward adjustment of one additional
level. The defendant understands that the determination as to whether the
defendant has qualified for a downward adjustment of a third level for
acceptance of responsibility rests solely with the United States Attorney for the
Middle District of Florida, and the defendant agrees that the defendant cannot
and will not challenge that determination, whether by appeal, collateral attack,
or otherwise.
9. Cooperation - Substantial Assistance to be Considered

Defendant agrees to cooperate fully with the United States in the
investigation and prosecution of other persons, and to testify, subject to a
prosecution for perjury or making a false statement, fully and truthfully before
any federal court proceeding or federal grand jury in connection with the
charges in this case and other matters, such cooperation to further include a
full and complete disclosure of all relevant information, including production
of any and all books, papers, documents, and other objects in defendant's
possession or control, and to be reasonably available for interviews which the

United States may require. If the cooperation is completed prior to

Defendant’s Initials fi S 6
Case 6:20-cr-00165-CEM-LRH Document 4 Filed 12/28/20 Page 7 of 43 PagelD 19

— —

sentencing, the government agrees to consider whether such cooperation
qualifies as "substantial assistance" in accordance with the policy of the United
States Attorney for the Middle District of Florida, warranting the filing of a
motion at the time of sentencing recommending (1) a downward departure
from the applicable guideline range pursuant to USSG §5K1.1, or (2) the
imposition of a sentence below a statutory minimum, if any, pursuant to 18
U.S.C. § 3553(e), or (3) both. If the cooperation is completed subsequent to
sentencing, the government agrees to consider whether such cooperation
qualifies as "substantial assistance" in accordance with the policy of the United
States Attorney for the Middle District of Florida, warranting the filing of a
motion for a reduction of sentence within one year of the imposition of
sentence pursuant to Fed. R. Crim. P. 35(b). In any case, the defendant
understands that the determination as to whether "substantial assistance” has
been provided or what type of motion related thereto will be filed, if any, rests
solely with the United States Attorney for the Middle District of Florida, and
the defendant agrees that defendant cannot and will not challenge that
determination, whether by appeal, collateral attack, or otherwise.
10. Use of Information - Section 1B1.8
Pursuant to USSG §1B1.8(a), the United States agrees that no

self-incriminating information which the defendant may provide during the

Defendant’s Initials ft 4 7
Case 6:20-cr-00165-CEM-LRH Document 4 Filed 12/28/20 Page 8 of 43 PagelD 20

a —

course of defendant's cooperation and pursuant to this agreement shall be used
in determining the applicable sentencing guideline range, subject to the
restrictions and limitations set forth in USSG §1B1.8(b).

11. Cooperation - Responsibilities of Parties

a. The government will make known to the Court and other
relevant authorities the nature and extent of defendant's cooperation and any
other mitigating circumstances indicative of the defendant's rehabilitative
intent by assuming the fundamental civic duty of reporting crime. However,
the defendant understands that the government can make no representation
that the Court will impose a lesser sentence solely on account of, or in
consideration of, such cooperation.

b. It is understood that should the defendant knowingly
provide incomplete or untruthful testimony, statements, or information
pursuant to this agreement, or should the defendant falsely implicate or
incriminate any person, or should the defendant fail to voluntarily and
unreservedly disclose and provide full, complete, truthful, and honest
knowledge, information, and cooperation regarding any of the matters noted

herein, the following conditions shall apply:

Defendant's initials AS. 8
Case 6:20-cr-00165-CEM-LRH Document 4 Filed 12/28/20 Page 9 of 43 PagelD 21

— —

(1) The defendant may be prosecuted for any perjury or
false declarations, if any, committed while testifying pursuant to this
agreement, or for obstruction of justice.

(2) The United States may prosecute the defendant for
the charges which are to be dismissed pursuant to this agreement, if any, and
may either seek reinstatement of or refile such charges and prosecute the
defendant thereon in the event such charges have been dismissed pursuant to
this agreement. With regard to such charges, if any, which have been
dismissed, the defendant, being fully aware of the nature of all such charges
now pending in the instant case, and being further aware of defendant's rights,
as to all felony charges pending in such cases (those offenses punishable by
imprisonment for a term of over one year), to not be held to answer to said
felony charges unless on a presentment or indictment of a grand jury, and
further being aware that all such felony charges in the instant case have
heretofore properly been returned by the indictment of a grand jury, does
hereby agree to reinstatement of such charges by recision of any order
dismissing them or, alternatively, does hereby waive, in open court,
prosecution by indictment and consents that the United States may proceed by
information instead of by indictment with regard to any felony charges which

may be dismissed in the instant case, pursuant to this plea agreement, and the

Defendant’s Initials A » 9
Case 6:20-cr-00165-CEM-LRH Document 4 Filed 12/28/20 Page 10 of 43 PagelD 22

— —_—

defendant further agrees to waive the statute of limitations and any speedy
trial claims on such charges.

(3) The United States may prosecute the defendant for
any offenses set forth herein, if any, the prosecution of which in accordance
with this agreement, the United States agrees to forego, and the defendant
agrees to waive the statute of limitations and any speedy trial claims as to any
such offenses.

(4) The government may use against the defendant the
defendant's own admissions and statements and the information and books,
papers, documents, and objects that the defendant has furnished in the course
of the defendant's cooperation with the government.

(5) The defendant will not be permitted to withdraw the
guilty pleas to those counts to which defendant hereby agrees to plead in the
instant case but, in that event, defendant will be entitled to the sentencing
limitations, if any, set forth in this plea agreement, with regard to those counts
to which the defendant has pled; or in the alternative, at the option of the
United States, the United States may move the Court to declare this entire

plea agreement null and void.

Defendant’s Initials / S 10
Case 6:20-cr-00165-CEM-LRH Document 4 Filed 12/28/20 Page 11 of 43 PagelD 23

— —

12. Forfeiture of Assets

The defendant agrees to forfeit to the United States immediately
and voluntarily any and all assets and property, or portions thereof, subject to
forfeiture, pursuant to 18 U.S.C. §§ 981(a)(1)(C), 982(a)(1), and 28 U.S.C. §
2461(c), whether in the possession or control of the United States, the
defendant, or defendant's nominees. The assets to be forfeited specifically
include, but are not limited to, the following: the $57 million in proceeds the
defendant admits he obtained as the result of the commission of the offenses to
which the defendant is pleading guilty, as well as: the real property located at
9070 Mayfair Pointe Drive, Orlando, FL 32827, which asset was purchased
with proceeds of the wire fraud scheme and involved in the money laundering
offense charged in Count Four of the Indictment to which the defendant is to
plead guilty. The net proceeds from the forfeiture and sale of any specific
asset(s) will be credited to and reduce the amount the United States shall be
entitled to forfeit as substitute assets pursuant to 21 U.S.C. § 853(p).

The defendant acknowledges and agrees that (1) the defendant
obtained $57 million as a result of the commission of the wire fraud offenses
and (2) as a result of the acts and omissions of the defendant, the proceeds not
recovered by the United States through the forfeiture of the directly traceable

assets listed herein have been transferred to third parties and cannot be located

Defendant’s Initials VA & 11
Case 6:20-cr-00165-CEM-LRH Document 4 Filed 12/28/20 Page 12 of 43 PagelD 24

— —

by the United States upon the exercise of due diligence. Therefore, the
defendant agrees that, pursuant to 21 U.S.C. § 853(p), the United States is
entitled to forfeit any other property of the defendant (substitute assets), up to
the amount of proceeds the defendant obtained, as the result of the offense(s)
of conviction and, further, the defendant consents to, and agrees not to
oppose, any motion for substitute assets filed by the United States up to the
amount of proceeds obtained from commission of the offense(s) and consents
to the entry of the forfeiture order into the Treasury Offset Program.

The defendant additionally agrees that since the criminal
proceeds have been transferred to third parties and cannot be located by the
United States upon the exercise of due diligence, the preliminary and final
orders of forfeiture should authorize the United States Attorney’s Office to
conduct discovery (including depositions, interrogatories, requests for

| production of documents, and the issuance of subpoenas), pursuant to Rule
32.2(b)(3) of the Federal Rules of Criminal Procedure, to help identify, locate,
and forfeit substitute assets.

The Defendant expressly consents to the forfeiture of substitute
assets. The defendant agrees that forfeiture of substitute assets as authorized

herein shall not be deemed an alteration of the defendant's sentence and the

Defendant’s Initials YH S 12
Case 6:20-cr-00165-CEM-LRH Document 4 Filed 12/28/20 Page 13 of 43 PagelD 25

— —

United States shall not be limited to the forfeiture of the substitute assets, if
any, specifically listed in this plea agreement.

The defendant agrees and consents to the forfeiture of these
assets pursuant to any federal criminal, civil, judicial or administrative
forfeiture action. The defendant also agrees to waive all constitutional,
statutory and procedural challenges (including direct appeal, habeas corpus, or
any other means) to any forfeiture carried out in accordance with this Plea
Agreement on any grounds, including that the forfeiture described herein
constitutes an excessive fine, was not properly noticed in the charging
instrument, addressed by the Court at the time of the guilty plea, announced at
sentencing, or incorporated into the judgment.

The defendant admits and agrees that the conduct described in
the Factual Basis below provides a sufficient factual and statutory basis for the
forfeiture of the property sought by the government. Pursuant to Rule
32.2(b)(4), the defendant agrees that the preliminary order of forfeiture will
satisfy the notice requirement and will be final as to the defendant at the time
it is entered. In the event the forfeiture is omitted from the judgment, the
defendant agrees that the forfeiture order may be incorporated into the written

judgment at any time pursuant to Rule 36.

Defendant’s Initials A Ss 13
Case 6:20-cr-00165-CEM-LRH Document 4 Filed 12/28/20 Page 14 of 43 PagelID 26

— —_—

The defendant agrees to take all steps necessary to identify and
locate all property subject to forfeiture (including substitute assets) and to
transfer custody of such property to the United States before the defendant’s
sentencing. To that end, the defendant agrees to make a full and complete
disclosure of all assets over which defendant exercises control, including all
assets held by nominees, to execute any documents requested by the United
States to obtain from any other parties by lawful means any records of assets
owned by the defendant, and to consent to the release of the defendant’s tax
returns for the previous five years. The defendant agrees to be interviewed by
the government, prior to and after sentencing, regarding such assets and their
connection to criminal conduct. The defendant further agrees to be
polygraphed on the issue of assets, if it is deemed necessary by the United
States. The defendant agrees that Federal Rule of Criminal Procedure 11 and
USSG § 1B1.8 will not protect from forfeiture assets disclosed by the
defendant as part of the defendant’s cooperation.

The defendant agrees to take all steps necessary to assist the
government in obtaining clear title to the forfeitable assets before the
defendant’s sentencing. In addition to providing full and complete

information about forfeitable assets, these steps include, but are not limited to,

Defendant’s Initials A S 14
Case 6:20-cr-00165-CEM-LRH Document4 Filed 12/28/20 Page 15 of 43 PagelD 27

— —

the surrender of title, the signing of a consent decree of forfeiture, and signing
of any other documents necessary to effectuate such transfers.

The defendant agrees that, in the event the Court determines that
the defendant has breached this section of the Plea Agreement, the defendant
may be found ineligible for a reduction in the Guidelines calculation for
acceptance of responsibility and substantial assistance, and may be eligible for
an obstruction of justice enhancement.

Forfeiture of the defendant's assets shall not be treated as
satisfaction of any fine, restitution, cost of imprisonment, or any other penalty
the Court may impose upon the defendant in addition to forfeiture.

The defendant agrees that the forfeiture provisions of this plea
agreement are intended to, and will, survive the defendant, notwithstanding
the abatement of any underlying criminal conviction after the execution of this
agreement. The forfeitability of any particular property pursuant to this
agreement shall be determined as if the defendant had survived, and that
determination shall be binding upon defendant’s heirs, successors and assigns
until the agreed forfeiture, including the forfeiture of any substitute assets, is

final.

Defendant’s Initials fis 15
Case 6:20-cr-00165-CEM-LRH Document 4 Filed 12/28/20 Page 16 of 43 PagelD 28

— —

B. Standard Terms and Conditions
Lt. Restitution, Special Assessment and Fine

The defendant understands and agrees that the Court, in addition
to or in lieu of any other penalty, shall order the defendant to make restitution
to any victim of the offenses, pursuant to 18 U.S.C. § 3663A, for all offenses
described in 18 U.S.C. § 3663A(c)(1); and the Court may order the defendant
to make restitution to any victim of the offenses, pursuant to 18 U.S.C. § 3663,
including restitution as to all counts charged, whether or not the defendant
enters a plea of guilty to such counts, and whether or not such counts are
dismissed pursuant to this agreement. The defendant further understands that
compliance with any restitution payment plan imposed by the Court in no
way precludes the United States from simultaneously pursuing other statutory
remedies for collecting restitution (28 U.S.C. § 3003(b)(2)), including, but not
limited to, garnishment and execution, pursuant to the Mandatory Victims
Restitution Act, in order to ensure that the defendant’s restitution obligation is
satisfied.

On each count to which a plea of guilty is entered, the Court
shall impose a special assessment pursuant to 18 U.S.C. § 3013. To ensure
that this obligation is satisfied, the defendant agrees to deliver a cashier’s

check, certified check, or money order to the Clerk of the Court in the amount

Defendant’s Initials A. £ 16
Case 6:20-cr-00165-CEM-LRH Document 4 Filed 12/28/20 Page 17 of 43 PagelID 29

— —"

of $400, payable to "Clerk, U.S. District Court" within ten days of the change
of plea hearing. The defendant understands that this agreement imposes no
limitation as to fine.
2. Supervised Release
The defendant understands that the offenses to which the
defendant is pleading provide for imposition of a term of supervised release
upon release from imprisonment, and that, if the defendant should violate the
conditions of release, the defendant would be subject to a further term of
imprisonment.
3. Immigration Consequences of Pleading Guilty
The defendant has been advised and understands that, upon
conviction, a defendant who is not a United States citizen may be removed
from the United States, denied citizenship, and denied admission to the
United States in the future.
A, Sentencing Information
The United States reserves its right and obligation to report to the
Court and the United States Probation Office all information concerning the
background, character, and conduct of the defendant, to provide relevant
factual information, including the totality of the defendant's criminal activities,

if any, not limited to the counts to which defendant pleads, to respond to

i
Defendant’s Initials f ] x 17
Case 6:20-cr-00165-CEM-LRH Document 4 Filed 12/28/20 Page 18 of 43 PagelID 30

— —

comments made by the defendant or defendant's counsel, and to correct any
misstatements or inaccuracies. The United States further reserves its right to
make any recommendations it deems appropriate regarding the disposition of
this case, subject to any limitations set forth herein, if any.
Ds Financial Disclosures

Pursuant to 18 U.S.C. § 3664(d)(3) and Fed. R. Crim. P.
32(d)(2)(A)(ii), the defendant agrees to complete and submit to the United
States Attorney's Office within 30 days of execution of this agreement an
affidavit reflecting the defendant's financial condition. The defendant
promises that his financial statement and disclosures will be complete,
accurate and truthful and will include all assets in which he has any interest or
over which the defendant exercises control, directly or indirectly, including
those held by a spouse, dependent, nominee or other third party. The
defendant further agrees to execute any documents requested by the United
States needed to obtain from any third parties any records of assets owned by
the defendant, directly or through a nominee, and, by the execution of this
plea agreement, consents to the release of the defendant's tax returns for the
previous five years. The defendant similarly agrees and authorizes the United
States Attorney's Office to provide to, and obtain from, the United States

Probation Office, the financial affidavit, any of the defendant's federal, state,

Defendant’s Initials As 18
Case 6:20-cr-00165-CEM-LRH Document 4 Filed 12/28/20 Page 19 of 43 PagelD 31

‘ ; —

and local tax returns, bank records and any other financial information
concerning the defendant, for the purpose of making any recommendations to
the Court and for collecting any assessments, fines, restitution, or forfeiture
ordered by the Court. The defendant expressly authorizes the United States
Attorney's Office to obtain current credit reports in order to evaluate the
defendant's ability to satisfy any financial obligation imposed by the Court.
6. Sentencing Recommendations

It is understood by the parties that the Court is neither a party to
nor bound by this agreement. The Court may accept or reject the agreement,
or defer a decision until it has had an opportunity to consider the presentence
report prepared by the United States Probation Office. The defendant
understands and acknowledges that, although the parties are permitted to
make recommendations and present arguments to the Court, the sentence will
be determined solely by the Court, with the assistance of the United States
Probation Office. Defendant further understands and acknowledges that any
discussions between defendant or defendant's attorney and the attorney or
other agents for the government regarding any recommendations by the
government are not binding on the Court and that, should any
recommendations be rejected, defendant will not be permitted to withdraw

defendant's plea pursuant to this plea agreement. The government expressly

Defendant’s Initials As 19
Case 6:20-cr-00165-CEM-LRH Document 4 Filed 12/28/20 Page 20 of 43 PagelID 32

— =

reserves the right to support and defend any decision that the Court may make
with regard to the defendant's sentence, whether or not such decision is
consistent with the government's recommendations contained herein.
Ds Defendant's Waiver of Right to Appeal the Sentence
The defendant agrees that this Court has jurisdiction and
authority to impose any sentence up to the statutory maximum and expressly
waives the right to appeal defendant's sentence on any ground, including the
ground that the Court erred in determining the applicable guidelines range
pursuant to the United States Sentencing Guidelines, except (a) the ground
that the sentence exceeds the defendant's applicable guidelines range as
determined by the Court pursuant to the United States Sentencing Guidelines;
(b) the ground that the sentence exceeds the statutory maximum penalty; or (c)
the ground that the sentence violates the Eighth Amendment to the
Constitution; provided, however, that if the government exercises its right to
appeal the sentence imposed, as authorized by 18 U.S.C. § 3742(b), then the
defendant is released from his waiver and may appeal the sentence as
authorized by 18 U.S.C. § 3742(a).
8. Middle District of Florida Agreement
It is further understood that this agreement is limited to the

Office of the United States Attorney for the Middle District of Florida and

Defendant’s Initials_S- 20
Case 6:20-cr-00165-CEM-LRH Document 4 Filed 12/28/20 Page 21 of 43 PagelD 33

— —

cannot bind other federal, state, or local prosecuting authorities, although this
office will bring defendant's cooperation, if any, to the attention of other
prosecuting officers or others, if requested.
9, Filing of Agreement
This agreement shall be presented to the Court, in open court or
in camera, in whole or in part, upon a showing of good cause, and filed in this
cause, at the time of defendant's entry of a plea of guilty pursuant hereto.
10. Voluntariness
The defendant acknowledges that defendant is entering into this
agreement and is pleading guilty freely and voluntarily without reliance upon
any discussions between the attorney for the government and the defendant
and defendant's attorney and without promise of benefit of any kind (other
than the concessions contained herein), and without threats, force,
intimidation, or coercion of any kind. The defendant further acknowledges
defendant's understanding of the nature of the offense or offenses to which
defendant is pleading guilty and the elements thereof, including the penalties
provided by law, and defendant's complete satisfaction with the representation
and advice received from defendant's undersigned counsel (if any). The
defendant also understands that defendant has the right to plead not guilty or

to persist in that plea if it has already been made, and that defendant has the

Defendant’s Initials AS 21
Case 6:20-cr-00165-CEM-LRH Document 4 Filed 12/28/20 Page 22 of 43 PagelD 34

— —_

right to be tried by a jury with the assistance of counsel, the right to confront
and cross-examine the witnesses against defendant, the right against
compulsory self-incrimination, and the right to compulsory process for the
attendance of witnesses to testify in defendant's defense; but, by pleading
guilty, defendant waives or gives up those rights and there will be no trial.
The defendant further understands that if defendant pleads guilty, the Court
may ask defendant questions about the offense or offenses to which defendant
pleaded, and if defendant answers those questions under oath, on the record,
and in the presence of counsel (if any), defendant's answers may later be used
against defendant in a prosecution for perjury or false statement. The
defendant also understands that defendant will be adjudicated guilty of the
offenses to which defendant has pleaded and, if any of such offenses are
felonies, may thereby be deprived of certain rights, such as the right to vote, to
hold public office, to serve on a jury, or to have possession of firearms.
11. Factual Basis

Defendant is pleading guilty because defendant is in fact guilty.
The defendant certifies that defendant does hereby admit that the facts set
forth in the attached "Factual Basis," which is incorporated herein by
reference, are true, and were this case to go to trial, the United States would be

able to prove those specific facts and others beyond a reasonable doubt.

Defendant’s Initials As 22
Case 6:20-cr-00165-CEM-LRH Document 4 Filed 12/28/20 Page 23 of 43 PagelD 35

= —

12. Entire Agreement

This plea agreement constitutes the entire agreement between the
government and the defendant with respect to the aforementioned guilty plea
and no other promises, agreements, or representations exist or have been
made to the defendant or defendant's attorney with regard to such guilty plea.

13. Certification

The defendant and defendant's counsel certify that this plea
agreement has been read in its entirety by (or has been read to) the defendant
and that defendant fully understands its terms.

DATED this_2\ _ day of December, 2020.

MARIA CHAPA LOPEZ
United States Attorney

hf Kip YR HEX

 

 

 

 

 

AVINASH SING! Roger B. Handberg

Defendant Assistant United States Attorney
Yi; VU BMH

Michael Salnick, Esquire J osephine Thomas

Attorney for Defendant Assistant United States Attorney

Chief, Criminal Division

Defendant’s Initials A S 23
Case 6:20-cr-00165-CEM-LRH Document 4 Filed 12/28/20 Page 24 of 43 PagelD 36

. " y

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

UNITED STATES OF AMERICA
V. CASE NO. 6:20-cr-
AVINASH SINGH
PERSONALIZATION OF ELEMENTS
Counts One and Two, 18 U.S.C. § 1343

IL, From in or about February 2013 through September 2020,
did you knowingly devise or participate in a scheme to
defraud, or to obtain money or property by using false
pretenses, representations, or promises?

2. Did you know that the false pretenses, representations, or
promises were about a material fact?

3: Did you act with the intent to defraud?

4, Did you transmit or cause to be transmitted by wire some
communication in interstate commerce to help carry out
the scheme? In particular, did you send emails to P.C. on
or about April 28, 2017 and July 30, 2019 that falsely
represented that Highrise made a profit on forex trading
for the months of April 2017 and July 2019?

Counts Three and Four, 18 U.S.C. § 1957

l. Did you knowingly engage or attempt to engage in two
monetary transactions, namely, a transfer on April 25,
2018 of $65,230.52 by and through JPMorgan Chase Bank
to pay an American Express credit card bill, and a transfer
on September 4, 2020 of $920,598.65 by and through
Wells Fargo Bank for the down payment on a residence
located at 9070 Mayfair Pointe Rd, Orlando, FL 32827?

Ac
Defendant’s Initials _/ 4 § 24

 
Case 6:20-cr-00165-CEM-LRH Document 4 Filed 12/28/20 Page 25 of 43 PagelD 37

— —

2. Did you know that the transactions involved property or
funds that were the proceeds of some criminal activity?

3. Did the properties have a value of more than $10,000?
4, Were the properties in fact proceeds of wire fraud?

3; Did the transactions take place in the United States?

Defendant's Initials 5 25
Case 6:20-cr-00165-CEM-LRH Document4 Filed 12/28/20 Page 26 of 43 PagelD 38

—— —

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION
UNITED STATES OF AMERICA
V. CASE NO. 6:20-cr-
AVINASH SINGH
FACTUAL BASIS
Overview
Beginning in or around February 2013 and continuing to September
2020, Avinash Singh solicited and accepted at least $57 million from at least
1,100 participants (“pool participants”), in connection with pooled
investments in retail foreign currency contracts (“forex”) through a company
controlled by him by the name of Highrise Advantage, LLC (“Highrise”).
Pool participants deposited funds directly into the Highrise master commodity
pool (“Master Pool”) or into “feeder” pools that funneled some of the deposits
they received to the Master Pool (the “Feeder Pools”). Rather than use all of
pool participants’ funds to trade forex in the Master Pool as Singh had
promised he would do, Singh traded only a small portion and instead
misappropriated over $50 million of pool participants’ funds to pay for

personal expenses and to make Ponzi-type payments to other pool

participants, including Feeder Pool entities.

Defendant’s Initials A g 26
Case 6:20-cr-00165-CEM-LRH Document 4 Filed 12/28/20 Page 27 of 43 PagelD 39

~~ —

Because Highrise solicited funds for the purpose of trading forex in
pooled accounts, it acted as a commodity pool operator (“CPO”) while
operating a commodity pool in its own name. At no time was Highrise
registered with the Commodity Futures Trading Commission (“CFTC”) as a
CPO. Singh acted as an Associated Person of the CPO by soliciting
participation in his respective commodity pool. Singh was not registered as an
Associated Person of his CPO, Highrise.

As part of the fraudulent scheme, Singh issued monthly account
statements to pool participants that directly invested with Highrise as well as
to the pool participants of some of the Feeder Pools. Singh’s monthly
statements misrepresented the profits and balances of the pool participants’
respective interests in the Master Pool.

In summary, Singh devised and executed a scheme to defraud victims
based upon a series of false representations made by him relating to material
facts, including:

m™ Singh falsely claimed to have a proven track record of success as a
forex trader;

m@ Singh falsely represented that he would use the funds provided to
him and Highrise for investments in forex;

@ Singh falsely represented that Highrise would “guarantee” that
victims would not lose any funds for any trading losses;

Defendant’s Initials Af 5 27
Case 6:20-cr-00165-CEM-LRH Document 4 Filed 12/28/20 Page 28 of 43 PagelD 40

= —

m™ Singh provided false monthly account statements that represented
that the investments made by Singh and Highrise were profitable
and that Singh had invested the victims’ funds as he had promised to
do;

™ Singh failed to disclose to his victims that he was running his
investment fraud scheme as a Ponzi scheme by which he used funds
from new investors to pay amounts owed or requested by other
investors;

@ Singh failed to disclose to his victims that he used millions of dollars

of their investments to benefit himself as opposed to investing the
funds as he had claimed to do.

The total amount of loss caused by Singh’s scheme for purposes of the
federal sentencing guidelines is at least $27,835,022.78. The parties agree and
acknowledge that this amount of loss is consistent with the principles set forth
in USSG §2B1.1 app. note 3(F)(iv) in that it reflects no reduction in loss for
funds transferred to any individual investor in the scheme in excess of that
investor’s principal investment (i.e., the gain to an individual investor in the
scheme was not used to offset the loss to another individual investor in the
scheme). The defendant also agrees and acknowledges that the loss amount in
this case may be higher as victims provide their victim impact statements to
the Court and the Probation Office, additional victims are identified, victims
who invested through Feeder Pools provide their victim impact statements

and requests for restitution to the Court and the Probation Office, or other

Defendant’s Initials AS 28
Case 6:20-cr-00165-CEM-LRH Document 4 Filed 12/28/20 Page 29 of 43 PagelD 41

— —

information is obtained that impacts the loss and restitution amounts in this
case.

The defendant also agrees and acknowledges that his conduct
constituted sophisticated means for purposes of application of USSG
§2B1.1(b)(10) and that his offense resulted in loss by 10 or more victims for
purposes of application of USSG §2B1.1(b)(2)(A). By engaging in this
conduct and the conduct further described herein, Singh engaged in acts and
practices in violation of the Commodity Exchange Act (“Act”), 7 U.S.C. 8§ I-
26 (2018), and accompanying CFTC regulations (“Regulations”), 17 C.F.R.
pts. 1-190 (2019).

Overview of Singh and Highrise

At all times relevant to this case, Highrise was a Florida limited liability
company with its business address in Orlando, Florida. Highrise’s articles of
organization were filed with the State of Florida on or about February 13,
2013. Highrise was never registered with the CFTC in any capacity.

Singh was the founder, registered agent, principal member, and
manager of Highrise. At all times relevant to this case, Singh was a resident of
Osceola County in the Middle District of Florida. Singh opened at least 12
bank accounts in Highrise’s name, in at least seven different financial

institutions, and was the sole signatory on the bank and trading accounts in

Defendant’s Initials As 29
Case 6:20-cr-00165-CEM-LRH Document 4 Filed 12/28/20 Page 30 of 43 PagelD 42

— —_—

the name of Highrise. Singh has never been registered with the CFTC in any
capacity.
Overview of the ‘Master Fund”

As devised and executed by Singh, Highrise served as a “master fund”
entity in a “master-feeder” fund structure. As the “master” fund, Singh and
Highrise solicited money directly from pool participants and through feeder
funds to trade forex.

Singh solicited some investors, over 1,000, to invest directly in
Highrise’s “Master Pool.” Singh solicited “Feeder Pools” for other investors.
In general, a “Feeder Pool” was an entity that solicited its own investors and
then invested some portion of its funds with Singh and Highrise. In advising
their investors as to Singh and Highrise, the Feeder Pools sometimes would
pass along information that was received from Singh about Highrise and its
alleged performance in forex trading. Singh and Highrise received
investments from Feeder Pools who invested funds with Singh and Highrise
on behalf of hundreds of victims (in addition to the over 1,000 who invested
directly with Highrise). To date, investigators have identified the following
Feeder Pools: Green Knight Investment, King Royalty Inc., SR&B
Investments, Bull Run Advantage, Advance Green, Northbrook Progressive

Investment LLC, Netstat Enterprises, Bromell Investment/ Thirteen Twenty

Defendant’s Initials H < 30
Case 6:20-cr-00165-CEM-LRH Document 4 Filed 12/28/20 Page 31 of 43 PagelD 43

. —

Two Investments, Lall Team Investments, Coastal Waters, and Buckingham
Investment Enterprise.

The end result of Singh’s fraud scheme was that victims deposited funds
directly into Highrise’s ‘Master Pool” or indirectly through one of the Feeder
Pools, which deposited participant funds in Highrise. Singh pooled the funds
together, and commingled the pool participant funds with other non-pool
participant funds. Singh then transferred a small portion of the pool
participants’ funds into forex trading accounts in Highrise’s own name. Singh
used most of the funds to operate Highrise as a Ponzi scheme and to take
funds for his own personal benefit.

Execution of the Scheme

Beginning on or around February 2013 and continuing to September
2020, Singh solicited pool participants to invest in forex trading, either directly
with Highrise or through a Feeder Pool. For investors who provided funds
through a Feeder Pool, Singh knew that many of those investors relied upon
the information that he provided about himself and his claimed intention to
trade the funds in forex to earn large returns for his investors.

In his solicitations, Singh marketed himself as a successful trader. As
early as 2013, Singh claimed to be a professional trader with over 10 years of

forex trading experience. Singh told a prospective pool participant that he was

1
Defendant’s Initials AS 31
Case 6:20-cr-00165-CEM-LRH Document 4 Filed 12/28/20 Page 32 of 43 PagelD 44

' —

a commodity trader, had several pools and investors, and falsely, that those
investments were low risk and had a track record of positive gains with no
loss. As Singh knew when he made those representations, they were false.
Singh did not have 10 years of forex trading experience, and he did not have a
track record of positive gains with no loss. Singh’s investors relied upon
Singh’s false representations about himself and his success as a forex trader
and provided Singh and Highrise with over $57 million to invest in forex.
Singh memorialized some of his false representations in the contracts
that he requested that some pool participants sign with Highrise, and Singh
used those contracts to induce victims into believing his misrepresentations as
to how he would use the victims’ funds. In some of those contracts, Singh
falsely represented to victims that their “invested funds [would] start to trade
on FOREX on the next trading day” and that their “invested funds would be
traded on FOREX only.” Singh also used those contracts to advise victims
that they were required to pay to Highrise a fee of 50% of the individual pool
participant’s purported profit per positive trading month for reimbursement of
Highrise’s ordinary administrative expenses and that investors were
guaranteed not to lose any money (“In case of negative trading results no
profit is paid, however no trading loss is deducted from Client's investment

deposit, as covered by the Company's guarantee.”).

Defendant’s Initials _/ | 2. 32
Case 6:20-cr-00165-CEM-LRH Document 4 Filed 12/28/20 Page 33 of 43 PagelD 45

— —

Singh instructed pool participants to write checks or wire funds directly
to bank accounts in the name of Highrise, which Singh controlled, where pool
participant funds were pooled and commingled. Singh and Highrise received
at least $57,224,083 to trade in forex. Rather than trade all pool participant
funds as Singh had promised, Singh ran Highrise as a Ponzi scheme by which
Singh used funds from one investor to pay an amount owed to another
investor. Singh did not invest the funds that he promised to invest, but
misappropriated at least $45,354,910 in the form of Ponzi payments to other
investors and over $10 million in personal expenses. Singh’s personal
expenses included payments for travel, car costs, professional services, retail
purchases, phone bills, marketing, home and personal costs, events, dining,
and other miscellaneous expenses.

In other words, Singh invested in forex less than 5% of the over $57
million that he received from his victims. To date, investigators have
identified the following brokerage accounts where Singh or Highrise had funds
(approximate amounts invested by Singh with those brokers is indicated):

@ Oanda -- $657,000

m@ Vantage -- $508,763.41

B® Tallinex -- $631,000

Defendant’s Initials f g 33
Case 6:20-cr-00165-CEM-LRH Document 4 Filed 12/28/20 Page 34 of 43 PagelD 46

4 —

Investigators have reviewed Highrise’s bank accounts and customer
documents. From that review, investigators have determined that the amount
of investor funds that was provided to Highrise is at least $57,224,083. Of that
amount, the vast majority (at least $45,354,910) went out in payments to
investors as part of Singh’s plan to lull investors into believing that he and
Highrise were earning the trading profits that were represented on the account
statements. Some investors received more in payments than they invested.
Others received less. For example, one investor invested $2,000 and received
$21,118.87 in payments, while another investor invested $30,000 and lost
$15,093.22. The end result was that many investors lost significant sums of
the principal that they invested. The total amount of principal lost by
investors as a result of Singh and his scheme is at least $27,835 ,022.78, which
represents the loss in this case for purposes of the federal sentencing
guidelines. The defendant agrees and acknowledges that the loss amount in
this case may be higher for the reasons set out above.

In order to conceal his fraudulent scheme, to lull his victims into a false
sense of security as to the safety and profitability of their investments, and to
induce other victims to invest with him and Highrise, Singh issued monthly
account statements that falsely represented that Singh had invested the funds

in forex as he had promised to do and that he was making large profits. In

Defendant’s Initials AS 34
Case 6:20-cr-00165-CEM-LRH Document4 Filed 12/28/20 Page 35 of 43 PagelD 47

— —_

fact, Singh’s investments, when he made them, often lost significant sums of
funds, which led Singh into creating false monthly statements that falsely
represented that the investments had made money, which, as Singh knew, was
not true.

For example, one of Singh’s victims, P.C., invested a total of $85,000
(‘Victim Investor”). Singh told the Victim Investor that because of Singh’s
trading experience, commodity trading was a low-risk investment, with
positive returns and little to no losses. On or about February 7, 2017, Singh
emailed the Victim Investor with a contract to sign in which Singh promised
that “invested funds start to trade on FOREX on the next trading day,” that
“invested funds are traded on FOREX only,” and that “no trading loss is
deducted from Client’s investment deposit, as covered by the Company’s
guarantee” in the event of negative trading results for a month.

In reliance upon these false representations, the Victim Investor
provided Singh with an initial investment of $45,000 on February 28, 2017.
From February 2017 through August 2019, Singh emailed monthly account
statements to the Victim’s Investor. Singh knew that those monthly
statements contained false information. For example, on or about April 28,
2017, Singh emailed the Victim Investor a monthly statement for April 2017,

which represented that the investment yielded a “profit” of $3,098 that was

Defendant’s Initials AS 35
Case 6:20-cr-00165-CEM-LRH Document 4 Filed 12/28/20 Page 36 of 43 PagelD 48

—" —

credited to the Victim Investor’s account. In fact, Highrise’s accounts at

Oanda for that month experienced a net loss of $545.43. Singh lied about the
amount of money that he made for that month to convince the Victim Investor
to keep his money with Highrise and to induce the Victim Investor into
investing more funds. Singh was located in the Middle District of Florida

when he sent the April 28, 2017 email, and it was received by the Victim
Investor in the Middle District of Florida (Count One). The email traveled in
interstate commerce, because it was processed by a server located outside of
Florida.

Singh’s plan worked. On or about April 28, 2017, the Victim Investor
provided $40,000 to Singh and Highrise for further investments in forex.
Singh continued to supply the Victim Investor with false monthly statements
that falsely represented that the Victim Investor’s funds were invested in forex
and that the Victim Investor’s funds were making money. In fact, Singh’s
investments at Oanda lost money almost half of the time, which is contrary to
what Singh told the Victim Investor in the monthly statements (instances
where the Victim Investor was told that their profits were greater than what

was actually received in Highrise’s Oanda accounts are highlighted in yellow):

Defendant’s Initials fi 5 36
—

Case 6:20-cr-00165-CEM-LRH Document4 Filed 12/28/20 Page 37 of 43 PagelD 49

—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date Victim Investor Oanda
March 2017 $2,195 $3,803.33
April 2017 $3,098 -$545.43
May 2017 $4,505.62 $721.10
June 2017 $4,112 -$17.43
July 2017 $4,386.74 -$4,102.29
August 2017 $4,332.13 $6,990.53
September 2017 | $4,168.96 $49,141.69
October 2017 $4,455.36 $12,260.27
November 2017 | $4,291.91 -$5 682.03
December 2017 | $4,800.17 $9.737.56
January 2018 $4,895.79 -$588.50
February 2018 $3,011.00 -$85.49
March 2018 $4,109.00 -$12,204.77
April 2018 $4,790.98 $4,461.66
May 2018 $4,834.39 $13,859.83
June 2018 $13,859.83 $22,372.36
July 2018 $4,737.62 $997.37
August 2018 $4,801.00 -$65,696.34
September 2018 | $4,765.00 -$3,996.71

 

 

 

Defendant’s Initials hp & 37

 
Case 6:20-cr-00165-CEM-LRH Document 4 Filed 12/28/20 Page 38 of 43 PagelD 50

 

 

 

 

 

 

 

 

 

 

 

October 2018 $4,799.00 -$8 658.67
November 2018 | $5,024.18 -$9,915.96
December 2018 | $4,902.00 -$449 07
January 2019 $5,122.00 $16,328.69
February 2019 $5,264.89 $9,061.84
March 2019 $5,164.55 $1,621.65
April 2019 $4,988.00 $14,404.81
May 2019 $5,153.06 $17,013.74
June 2019 $4,705.97 $8,435.20
July 2019 $4,796.00 -$12,705.58
August 2019 $4,955.00 $24,928.37

 

 

 

 

 

The Victim Investor was not the only one who received Singh’s false
monthly statements. A review of account statements for other victims
establishes that Singh made up the profit numbers on the monthly statements,
as there is no consistency in the numbers between investors and the numbers
bear no relation to the amount actually in the trading accounts belonging to
Highrise. For example, Singh reported a profit to the Victim Investor of
$4,796 (on an $85,000 total investment) in July 2019, while Singh reported a
profit to an account for a Feeder Pool (“Feeder Pool 1”) of $112,611 (ona

$400,000 total investment). A proportionate profit for the Victim Investor

Defendant’s Initials Af f 38
Case 6:20-cr-00165-CEM-LRH Document 4 Filed 12/28/20 Page 39 of 43 PagelD 51

— —

should have been approximately $18,000 if the Victim Investor was receiving
the same profit as Feeder Pool 1, or Feeder Pool 1 should have received
approximately $22,000 if Feeder Pool 1 was receiving the same profit as the
Victim Investor. Neither of those investors, however, should have received
any profit for July 2019, because Highrise lost money that month in its Oanda
account. Singh falsified the numbers to both investors to deceive the Victim
Investor and the investors of Feeder Pool | into believing that their
investments were making money when they were not for that month. Singh
emailed that false monthly statement from the Middle District of Florida to
the Victim Investor’s email account on or about July 30, 2019, which traveled
in interstate commerce because it was processed by a server located outside of
Florida (Count Two).

With respect to the Feeder Pools, Singh knew that some of the Feeder
Pools would advise its investors of the profits that Singh claimed Highrise had
made on their investments and that the investors in those Feeder Pools would
rely upon those representations in maintaining their investments and making
new ones with the Feeder Pools. For example, Feeder Pool 1 took the profit
information provided by Singh and used that information to prepare monthly
statements for Feeder Pool 1’s investors. Because Feeder Pool | used the

information supplied by Singh, the monthly statements provided by Feeder

Defendant’s Initials 7 39
Case 6:20-cr-00165-CEM-LRH Document4 Filed 12/28/20 Page 40 of 43 PagelD 52

— —

Pool | contained false information about the profits received from forex
investing. Singh knew that many of the Feeder Pools were disseminating to
their investors the false information that Singh had providing to the Feeder
Pools. In effect, Singh’s false representations about the profitability of his
forex investments went to over 1,100 victims, either directly or through
information provided to the Feeder Pools that was disseminated to the
investors.

Singh marketed his forex investments to individuals who he knew were
investing their retirement funds. At least 40 investors transferred retirement
funds to Singh and Highrise during the execution of Singh’s scheme.

Failure to Register

Singh acted as the CPO for Highrise, because he solicited and accepted
funds from pool participants for the purpose of pooling the funds in
commodity pools. On or about September 2, 2014, Singh filed a notice of
exemption with the National Futures Association (NFA) on behalf of Highrise
claiming it was exempt from the requirement to register as a CPO pursuant to
CFTC Regulation 4.13 (a)(2), 17 C.F.R. § 4.13(a)(2) (2019). This self-
executing exemption remained in effect after that date. By filing for the
exemption pursuant to CFTC Regulation 4.13(a)(2), Singh affirmed that none

of the pools operated by him or Highrise had more than 15 participants at any

Defendant’s Initials 7S 40
Case 6:20-cr-00165-CEM-LRH Document 4 Filed 12/28/20 Page 41 of 43 PagelD 53

— —

time and that the total gross capital contributions the pool received for units of
participation in all of the pools it operated or that it intended to operate did
not in the aggregate exceed $400,000. As Singh knew when he filed that
notice, it was false. Highrise had collected well in excess of $400,000 in gross
capital contributions by September 20, 2016. Because Highrise did not fit both
of the requirements of CFTC Rule 4.13(a)(2), Highrise was not eligible for the
exemption that it claimed under 17 C.F.R. § 4.13(a)(2) (2019) and, therefore,
should have been registered as a CPO no later than September 20, 2016.
Singh lied in filing his exemption and did not register as part of his effort to
avoid detection of his scheme to regulators.
Money Laundering

Singh committed his wire fraud scheme to benefit himself financially.
During the execution of his scheme, Singh took over $10 million of his
victims’ funds for his own use. Singh diverted those funds to himself as
opposed to investing them, which was contrary to his promises to his victims.
Singh also took those funds, even in months when he lost money in forex
trading.

Singh used some of the funds obtained from his fraud scheme to
purchase a residence, vehicles, and for millions of dollars in personal

spending, which he paid using funds obtained from his wire fraud scheme.

Defendant’s Initials Af St A]
Case 6:20-cr-00165-CEM-LRH Document 4 Filed 12/28/20 Page 42 of 43 PagelD 54

— —

For example, on April 25, 2018, Singh used the Highrise Advantage bank
account at JPMorgan Chase Bank, Acct #3730, in the Middle District of
Florida to pay $65,230.52 to American Express (Count Three). To make that
payment, Singh used some of the $100,000 in investor funds that were
received in Highrise Advantage bank account at JPMorgan Chase Bank, Acct
#3730, that week. Singh knew that the funds that he was using to make the
$65,230.52 American Express payment were funds that he obtained from his
wire fraud scheme. The American Express charges that Singh paid with those
investor funds included payments for cruise fare and onboard ship services,
plane tickets to Chicago, Orlando Music production costs, groceries, Amazon
orders, dining out, and cell phone, cable and electric bills. Some of the
American Express bill also was for PayPal payments that Singh made to
investors to prolong his scheme.

A second example of Singh’s use of wire fraud funds for his personal
spending involved his purchase of his personal residence located at 9070
Mayfair Pointe Rd, Orlando, FL 32827. On or about September 4, 2020,
Singh sent a wire transfer in the amount of $920,598.65 from his personal
bank account at Wells Fargo Bank, Acct. # 8402, to the settlement agent for
the property closing (Count Four). Prior to making that wire transfer, the

account at Wells Fargo, Acct #8402, was funded by transfers of investor funds

Defendant’s Initials ht £ 42
Case 6:20-cr-00165-CEM-LRH Document 4 Filed 12/28/20 Page 43 of 43 PagelD 55

— —

from a Wells Fargo Bank account for Highrise, Acct #8410, which Singh
knew were proceeds that were obtained from execution of his wire fraud
scheme. The $920,598.65 wire transfer represented the down payment for
Singh’s personal residence. At all times relevant to this case, the accounts and
deposits of JPMorgan Chase Bank and Wells Fargo Bank were federally
insured by the Federal Deposit Insurance Corporation.

Because of the amount of funds that he took for himself and the fact
that his forex trades often lost money, Singh had to take out lines of credit
from different banks to keep his scheme afloat. For example, between April
2016 and November 2019, Singh had a line of credit at Kabbage, Inc., from
which Singh received $447,500 into his business bank accounts. Similarly,
between November 2017 and July 2019, Singh had a line of credit at National
Funding, from which Singh received $429,627 into his business bank

accounts.

Defendant’s Initials _/7 Ss 43
